Title: To Thomas Jefferson from James Lyle, 7 April 1821
From: Lyle, James
To: Jefferson, Thomas


 Dear Sir
Richmond
7th april 1821.
On my return to Richmond I found your esteem’d favor of the 3rd January, which would have been answered long ago, but for the delay which occured in Mv. in Mr Lyles getting possession of the Books and papers of his Grandfathers Estate from an agent of the former Executor, on an examination of them I found your Bonds as enumerated in your Letter, and I now hand you a statement of them, which please examine, and I trust you will find it correct (it is so intended to be) I have included a small Bond of Mrs Jeffersons assigned by one alligree, Mr Lyle left a memo, that this Bond had never been presented to you, and that it might be charged to you, which is submitted for your approbation.  I have communicated to mr Lyle your wish as to the time of payment, he is perfectly friendly disposed, and willing to extend to you indulgence but not to so long a period, pray would it not be agreeable to you to make the payments in instalments, say from 1 to 5 years or 2. 3. 4 & 5 years, to which I am pretty sure Mr Lyle will acquiese, if you will write me in what way you wish to make the instalments, I will use my influence with Mr Lyle in your behalf. My apology for handing you the incorrect statement in Decemr last is, that I copied it from one handed to Mr Lyle by the agent of the former Executor, who then had possession of the Books & papers; You will please do me the favor to give the statement now rendered a close examination, and if any error please communicate the same, which shall be corrected, I am persuaded you will find it correctly stated, and the result found to be as annexed, and I remain with much regard and respect Dear Sir Your Mo Ob SevtTarlton Saunders Agentfor J. Lyles admr1806Sterlingnov. 23To amo due on Bond 5 & 6. at this date principal£411.17.8To Interest on ditto till paidTo Balance of Interest due on ditto at this date179.13.61792July 30To Bond for Mrs Jefferson bearing Ints from 1 Sept 177194.7.1½To Ints on ditto till 19th April 177517.2.3To Ints on ditto from 19th April 1783 till paidTo Mrs Jeffersons Bond assigned by Alligree due to 1. Jany 1768 for £5.11.3 off Exchange of £17.9 is4.3.6To Interest on ditto till 6 Jany 1775.1.8.0To Ints on £4.3.6 from 6 Jany 1783 till paid1811July 6To Balance due on your Bond assigned by Harvie94.12.11To Interest on ditto from July 6 1811 till paiddue in Sterling£Errors Excepted Richmond 7th April 1821 Tarlton Saunders Agent for James Lyles admrP S You will observe that the interest for 8 years during the War is not charged